United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.M., Appellant
and
U.S. POSTAL SERVICE, NETWORK
DISTRIBUTION CENTER, Sharonville, OH,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0742
Issued: March 12, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 23, 2018 appellant, through counsel, filed a timely appeal from a January 26,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the January 26, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP properly reduced appellant’s wage-loss compensation
benefits, effective May 17, 2017, based on her ability to earn wages in the constructed position of
receptionist.
FACTUAL HISTORY
On September 14, 2012 appellant, then a 60-year-old mail handler, filed a traumatic injury
claim (Form CA-1) alleging that on August 23, 2012 she pulled a muscle in her lower back when
removing sacks of mail from a belt and loading them into over-the-road (OTR) containers while
in the performance of duty. OWCP accepted the claim for lumbar strain.4 Appellant stopped work
on August 29, 2012 and returned to light-duty work on September 14, 2012. She again stopped
work on March 13, 2013 when she was sent home as no work was available within her restrictions.
OWCP paid appellant wage-loss compensation on the periodic rolls effective May 1, 2015.
On April 30, 2015 OWCP referred appellant to Dr. Edward G. Fisher, a Board-certified
orthopedic surgeon, for a second opinion examination in order to determine whether appellant
continued to suffer residuals of her accepted lumbar sprain condition, whether she was capable of
returning to her regular mail handler position, whether she had any nonwork-related medical
conditions precluding her returning to work, and what work restrictions she had based on the
accepted work injury.
In a report dated May 19, 2015, based on an examination performed May 14, 2015,
Dr. Fisher noted his review of appellant’s history of injury and the medical reports of record. On
examination he found a negative straight leg test bilaterally and intact lower extremity sensation
and motor power. Dr. Fisher opined that appellant had no residuals from the sprain sustained on
August 23, 2012, but that she had suffered muscle deconditioning of the lower back, and mild
arthritis and mild disc bulge/protrusion, which were the result of the normal aging process and
were directly aggravated by the August 23, 2012 employment injury. He found that appellant had
no work restrictions or treatment recommendations in regard to the August 23, 2012 lumbar sprain,
as it was no longer clinically present, but that she “should perform daily aggressive home exercises
to strengthen her back and increase her mobility.”
On November 3, 2015 OWCP requested clarification of Dr. Fisher’s report. It requested
that Dr. Fisher provide medical rationale for his opinion that appellant’s mild arthritis and mild
disc bulge/protrusion were a result of the normal aging process, but also directly aggravated by the
August 23, 2012 work-related injury; whether there were residuals of this aggravation; and if there
were residuals, whether she was capable of returning to her position of mail handler and what, if
any, work restrictions were applicable.
In an addendum report dated December 3, 2015, Dr. Fisher clarified his May 19, 2015
report. He indicated that subsequent to August 23, 2012, appellant was unable to work with or
without restrictions due to her markedly decreased range of back motion and persistent back pain,
which supported an aggravation of her preexisting arthritic back condition due to her accepted
4

OWCP had previously accepted appellant’s claims for thoracic sprain and lumbar sprain under File No.
xxxxxx952 and for lumbar strain under File No. xxxxxx899. Appellant’s claims have been administratively combined
with the present claim, File No. xxxxxxx952, with File No. xxxxxx952 designated as the master file.

2

work injury. He opined that she was not capable of performing the duties of a mail handler. In a
December 2, 2015 work capacity evaluation (OWCP-5c), Dr. Fisher opined that: appellant could
work full time with permanent work restrictions of no standing or walking over two hours per day,
with breaks every half hour; no twisting, bending, or stooping; and no lifting, pushing, or pulling
over 10 pounds frequently and 20 pounds occasionally.
On January 8, 2016 OWCP requested that appellant’s treating physician, Dr. James Lutz,
an occupational medicine specialist, review Dr. Fisher’s May 19, 2015 report and December 3,
2015 addendum and provide comments on areas of agreement and disagreement. OWCP afforded
Dr. Lutz 30 days to respond. No response was received.
Appellant was subsequently referred to an OWCP-sponsored vocational rehabilitation
program. On April 7, 2016 appellant’s vocational rehabilitation counselor determined that she was
capable of working as a receptionist or registration clerk and that state labor market surveys on
that date showed that these positions were reasonably available in her commuting area. The
receptionist position, under the Department of Labor, Dictionary of Occupational Titles #237.367038, was characterized as sedentary in nature and involved such duties as receiving callers at
establishments, determining the nature of their business, operating telephones, and recording the
information of callers.5 Physical demands of the position were listed as frequent reaching,
handling, talking, and hearing, as well as occasional fingering. The vocational rehabilitation
counselor indicated that appellant would meet the specific vocational preparation (SVP) for the
position by completing a short training course in computer skills.
Appellant underwent nine weeks of computer skills training from April 25 through
June 24, 2016. On June 28, 2016 90 days of job seeking skills training and job searching
commenced and was subsequently extended through December 24, 2016. OWCP again extended
the job search through January 27, 2017. Appellant had not obtained a position by January 27,
2017 and her vocational rehabilitation file was closed.
On January 12, 2017 the vocational rehabilitation counselor completed an updated job
classification (Form CA-66) for the position of receptionist. She advised that appellant met the
SVP for the position by her completion of a computer skills training course. The vocational
rehabilitation counselor advised that the state job market outlook established that the position was
reasonably available in her commuting area with entry level wages of $324.40 per week.
In a March 6, 2017 letter, OWCP advised appellant that it proposed to reduce her
compensation based on her capacity to earn wages in the constructed position of receptionist. It
indicated that the duties of the receptionist position, based on the Department of Labor, Dictionary
of Occupational Titles, were within her work capacity based on the work restrictions provided by
Dr. Fisher, and that the position was reasonably available within her commuting area. Appellant’s
loss of wage-earning capacity (LWEC) was calculated based on her ability to earn wages of
$324.40 per week in the receptionist position. According to the Shadrick formula, codified at 20

5

Sedentary work, according to the Department of Labor, Dictionary of Occupational Titles, involves occasionally
exerting up to 10 pounds of force and sitting most of the time, but may involve walking or standing for brief periods
of time. See G.E., Docket No. 18-0663 (issued December 21, 2018); P.J., Docket No. 15-0295 (issued May 20, 2015).

3

C.F.R. § 10.403, this resulted in an LWEC of $828.40 per week.6 OWCP afforded appellant 30
days to provide evidence or argument against the proposed decision to reduce compensation.
Subsequently OWCP received a March 2, 2017 report from Dr. Hal S. Blatman, Boardcertified in occupational medicine. Dr. Blatman examined appellant and noted tenderness in the
muscles of the lower back. He advised that appellant should continue her home program physical
massage therapy. In his report of April 3, 2017, Dr. Blatman noted that he had examined appellant
and found continued tenderness and spasm in her lower back and buttocks. He reiterated his
recommendation to continue home program physical massage therapy and to return in four weeks.
OWCP subsequently expanded acceptance of the claim to include an aggravation of
degenerative disc disease at L2-3 and L3-4 and an aggravation of facet arthropathy at L4-5 and
L5-S1.
By decision dated May 16, 2017, OWCP reduced appellant’s compensation, effective
May 17, 2017, based on her ability to earn wages in the constructed position of receptionist. It
found that the evidence of record established that she was physically and vocationally capable of
earning wages of $324.40 per week in the constructed position of receptionist and that the position
was reasonably available in her commuting area.
In a report dated May 8, 2017, Dr. Blatman again examined appellant finding tenderness
and spasm in the muscles of the lower back and buttocks. He again noted that appellant should
continue her home physical massage therapy program and return in four weeks. Dr. Blatman
submitted similar reports from June through August 2017.
On May 24, 2017 appellant, through counsel, requested a telephonic hearing before an
OWCP hearing representative.
The hearing was held on November 14, 2017. During the hearing, counsel argued that
appellant was vocationally unable to earn wages as a receptionist because of her age and lack of
experience working in an office setting. Appellant testified that she was physically unable to
perform as a receptionist as it required extensive sitting, and she was unable to sit for more than
20 or 30 minutes. Counsel further argued that the acceptance of her claim should be expanded to
include the additional conditions identified in Dr. Fisher’s reports.
By decision dated January 26, 2018, OWCP’s hearing representative affirmed the May 16,
2017 LWEC determination finding that the selected position of receptionist was medically and
vocationally suitable. The hearing representative noted that progress notes from Dr. Blatman
documented that appellant was being treated for low back pain, but did not address appellant’s
physical restrictions or opine that she was unable to perform in the selected position. She found
that the position of receptionist was within the physical restrictions provided by Dr. Fisher and that
the vocational expert had found that the position was vocationally suitable.

6

5 ECAB 376 (1953).

4

LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of proving that the disability has ceased or
lessened in order to justify termination or modification of compensation benefits.7 OWCP’s
burden of proof includes the necessity of furnishing rationalized medical opinion evidence based
on a proper factual and medical background.8
Under section 8115(a) of FECA, wage-earning capacity is determined by the actual wages
received by an employee if the earnings fairly and reasonably represent his or her wage-earning
capacity. If the actual earnings do not fairly and reasonably represent wage-earning capacity, or
if the employee has no actual earnings, the wage-earning capacity is determined with due regard
to the nature of the injury, the degree of physical impairment, the usual employment, age,
qualifications for other employment, the availability of suitable employment and other factors and
circumstances which may affect the wage-earning capacity in his or her disabled condition.9
Wage-earning capacity is a measure of the employee’s ability to earn wages in the open labor
market under normal employment conditions.10 The job selected for determining wage-earning
capacity must be a job reasonably available in the general labor market in the commuting area in
which the employee lives.11 The fact that an employee has been unsuccessful in obtaining work
in the selected position does not establish that the work is not reasonably available in his or her
commuting area.12
When OWCP makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to a vocational rehabilitation counselor authorized
by OWCP or to an OWCP wage-earning capacity specialist for selection of a position, listed in the
Department of Labor, Dictionary of Occupational Titles or otherwise available in the open labor
market, that fits that employee’s capabilities with regard to her physical limitations, education,
age, and prior experience. Once this selection is made, a determination of wage rate and
availability in the open labor market should be made through contact with the state employment
service, local Chamber of Commerce, employer contacts, and actual job postings.13 Lastly, OWCP

7

C.F., Docket No. 19-0595 (issued September 9, 2019); S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB
197 (2005).
8

S.N., Docket No. 17-1589 (issued January 3, 2018); Del K. Rykert, 40 ECAB 284 (1988).

9

5 U.S.C. § 8115(a); K.S., Docket No. 19-0678 (issued October 25, 2019); E.W., Docket No. 14-584 (issued
July 29, 2014); 5 U.S.C. § 8115(a).
10

See M.P., Docket No. 18-0094 (issued June 26, 2018); see also Federal (FECA) Procedure Manual, Part 2 -Claims, Determining Wage-Earning Capacity Based on a Constructed Position, Chapter 2.816.3 (June 2013).
11

C.M., Docket No. 18-1326 (issued January 4, 2019).

12

Id.; see also Leo A. Chartier, 32 ECAB 652 (1981).

13

Supra note 10 at Chapter 2.816.6.a (June 2013).

5

applies the principles set forth in Albert C. Shadrick14 as codified in section 10.403 of OWCP’s
regulations,15 to determine the percentage of the employee’s LWEC.16
ANALYSIS
The Board finds that OWCP properly reduced appellant’s wage-loss compensation
benefits, effective May 17, 2017, based on her capacity to earn wages in the constructed position
of receptionist.
In a report dated May 19, 2015, Dr. Fisher, an OWCP referral physician, found that
appellant had no further residuals of her accepted lumbar sprain, but had sustained an aggravation
of mild arthritis of the back and disc bulges causally related to her August 23, 2012 employment
injury. In a December 3, 2015 addendum, he opined that she could work with restrictions of no
standing or walking over two hours per day, with breaks every half hour; no twisting, bending, or
stooping; and no lifting, pushing, or pulling of over 10 pounds frequently and 20 pounds
occasionally. The Board thus finds that OWCP properly referred appellant for vocational
rehabilitation as the medical evidence established that she was no longer totally disabled due to
residuals of her employment injury based upon the report of Dr. Fisher.17
The Board further finds that the selected position of receptionist is within appellant’s
physical work tolerances as detailed by Dr. Fisher. There are no other medical reports of record
containing contemporaneous work restrictions or addressing her ability to perform the duties of a
receptionist. The receptionist position was defined as sedentary in nature, meaning that appellant
would occasionally exert up to 10 pounds of force and sit most of the time, as well as possibly
walk or stand for brief periods of time. The Board finds that Dr. Fisher’s opinion is reasoned and
based on a complete and accurate history and thus constitutes the weight of the evidence and
establishes that appellant has the requisite physical ability to earn wages as a receptionist.18
In reports dated March through May 2017, Dr. Blatman treated appellant for lower back
tenderness and spasm and recommended massage therapy. He did not, however, address the
relevant issue of whether she could perform the position of receptionist and thus his opinion is of
little probative value.19
The Board, therefore, finds that the weight of the evidence establishes that appellant had
the physical capacity to perform the duties of the selected position.20

14

Supra note 6.

15

20 C.F.R. § 10.403.

16

See K.S., supra note 9; J.M., Docket No. 17-0397 (issued April 3, 2018).

17

C.M., supra note 11.

18

Id.

19

See M.K., Docket No. 18-0907 (issued February 7, 2019).

20

See T.J., Docket No. 16-1473 (issued January 26, 2017).

6

In assessing the claimant’s ability to perform the selected position, OWCP must consider
not only physical limitations, but also take into account work experience, age, mental capacity and
educational background.21 Appellant’s vocational rehabilitation counselor determined that she
was able to perform the position of receptionist and demonstrated that the position was available
in sufficient numbers so as to make it reasonably available within her commuting area. The
vocational rehabilitation counselor is an expert in the field of vocational rehabilitation and OWCP
may rely on the counselor’s opinion regarding reasonable availability and vocational suitability.22
OWCP considered the proper factors, such as availability of suitable employment and appellant’s
physical limitations, usual employment, age, and employment qualifications, in determining that
the position of receptionist represented her wage-earning capacity effective May 17, 2017.23
Appellant attended nine weeks of computer skills training from April 25 through June 24, 2016.
The evidence of record establishes that she had the requisite physical ability, skill, and experience
to perform the position of receptionist and that such a position was reasonably available within the
general labor market of her commuting area at a weekly entry-level wage of $342.40. OWCP also
properly determined her LWEC in accordance with the formula developed in Shadrick and
codified at 20 C.F.R. § 10.403.24 Therefore, OWCP properly reduced appellant’s compensation
effective May 17, 2017 based on her capacity to earn wages as a receptionist.
On appeal counsel contends that appellant does not have the vocational capacity to work
as a receptionist as she only had a graduate equivalent degree, nor had she worked in an office or
similar work environment. As discussed, however, the vocational rehabilitation counselor found
that she met the SVP for the position as she had completed a computer training program.
Appellant may request modification of the LWEC determination, supported by new
evidence or argument, at any time before OWCP.
CONCLUSION
The Board finds that OWCP properly reduced appellant’s wage-loss compensation
benefits, effective May 17, 2017, based on her ability to earn wages in the constructed position of
receptionist.

21

R.D., Docket No. 19-0752 (issued August 20, 2019).

22

See J.B., Docket No. 17-0817 (issued April 26, 2018); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reemployment: Determining Wage-Earning Capacity, Chapter 2.814.6(b) (June 2013).
23

See T.B., Docket No. 17-1777 (issued January 16, 2019); Clayton Varner, 37 ECAB 248 (1985).

24

Supra note 7; OWCP divided appellant’s employment capacity to earn wages of $324.40 a week by the current
pay rate of the position held when injured of $1,204.44 per week to find 27 percent wage-earning capacity. It
multiplied the pay rate at the time of disability of $1,134.80 by the 27 percent wage-earning capacity percentage.
OWCP subtracted the resulting amount of $306.40 from appellant’s date-of-injury pay rate of $1,134.80 which
provided a loss of wage-earning capacity of $828.40 per week. It then multiplied this amount by the appropriate
compensation rate of three-fourths and applied adjustments, which yielded net compensation of $1,716.13 every four
weeks.

7

ORDER
IT IS HEREBY ORDERED THAT the January 26, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 12, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees' Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees' Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees' Compensation Appeals Board

8

